Name: Commission Regulation (EEC) No 2182/86 of 11 July 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7. 86 Official Journal of the European Communities No L 190/7 COMMISSION REGULATION (EEC) No 2182/86 of 11 July 1986 on the supply of various lots of butteroil as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (^ ; whereas, in particular the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 343 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance wth the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies, shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) JO No L 54, 23 . 2 . 1985, p. 2 . 0 OJ No L 148, 28 . 6 . 1968 , p. 13 . (4) OJ No L 119, 8 . 5. 1986, p. 19 . O OJ No L 142, 1 . 6 . 1983, p. 1 . (6) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 190/8 Official Journal of the European Communities 12. 7. 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 32 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kg 1 1 . Supplementary markings on the packaging a red spot at least 10 cm in diameter and : TANZANIA 0224702 / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM' 12. Shipment period Before 15 August 1986 1 3 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) ( ®) Q 12. 7 . 86 Official Journal of the European Communities No L 190/9 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Nepal 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 1 1 1 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kg 1 1 . Supplementary markings on the packaging 'NEPAL 0070902 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO BIRGANJ NEPAL' 12 . Shipment period Before 15 August 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (8) No L 190/ 10 Official Journal of the European Communities 12. 7 . 86 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient Bolivia 3 . Country of destination Bolivia (via Antofagasta) 4. Stage and place of delivery Free-at-destination La Paz via Antofagasta 5. Representative of the recipient Antofagasta Superintendende AADAA, Sr Vladimiro Ergueta, Calle MAA n ° 2668  Tel . : 22 32 61 Oficina responsable La Paz : Sr Angel Castro, Km 1 5 Camino La Paz-Viacha  Tel . : 36 40 51 et 35 57 51 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 20 kg 11 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACI6N DE LA COMUNIDAD ECON6 ­ MICA EUROPEA A BOLIVIA / DISTRIBUClÃ N GRATUITA' 12. Shipment period Before 15 August 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 12. 7 . 86 Official Journal of the European Communities No L 190/ 11 Notes 1 . This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2. See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2. 3 . The successful tenderer shall contact the beneficiary without delay in order to determine the necessary shipping papers . 4. Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, p. 4 . 5. Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered food-and-mouth disease . 6. The tenderer shall transmit to the beneficiary's representatives, on delivery, a health certificate. 7 . To be delivered on standard pallets  40 cartons per pallet  wrapped in plastic shrinked cover . 8 . The tenderer shall transmit to the beneficiary's reprsentatives, on delivery, a certificate of origin .